DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 05/10/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 2-10 and 13-17 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 05/10/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a pixel unit in an even-numbered row is displaced from a pixel unit in an odd-numbered row by half an interval in the horizontal direction” in claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-4 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Smith et al. (US 2010/0309351 A1).

Regarding claim 2, Ishikawa teaches a solid-state imaging device (Ishiwata, Fig. 2) comprising: 
a pixel array unit including pixel units that output electric signals obtained by photoelectric conversion (Ishiwata, Figs. 2 and 16 or 17, imaging area PA), wherein the pixel units are arranged in a horizontal direction that is perpendicular to a column direction (Ishiwata, Figs. 16 or 17, The pixel units (a 2x2 grouping of pixels) are arranged in a horizontal direction.); and 
a shared vertical signal line (VSL) (Ishiwata, Fig. 16 or 17, vertical signal line 27, In Figure 16, VSLs 27 are connected by line HV to share signals. In Figure 17, pixel units in adjacent columns are connected to a shared VSL 27.), wired in the column direction, wherein the shared VSL is shared by a plurality of pixel units (Ishiwata, Fig. 16 or 17, Pixel units are in 2x2 arrangements.) adjacent to each other in a two-dimensional manner including horizontally (Ishiwata, Fig. 16 or 17, Pixel units sharing VSL are adjacent to each other in a two-dimensional manner including horizontally (e.g. Top four left and bottom four right).), 

wherein a first pixel set included in the each of pixel units of the pixel array unit includes a first plurality of sharing pixels that share a first floating diffusion (FD) (Ishiwata, Figs. 16 or 17, Paragraph 0232, Fig. 5, Paragraph 0111, A first pixel set (PA1 and PA2) share a first floating diffusion (left FD).), 
wherein the electric signals obtained by the photoelectric conversion of light by the first plurality of sharing pixels of the first pixel set are transferred to the first FD (Ishiwata, Figs. 16 or 17, Paragraph 0231, Pixels of the first pixel set transfer charge to the FD. Fig. 5, Paragraph 0111, A first pixel set (PA1 and PA2) share a first floating diffusion (left FD)),
wherein a second pixel set included in each of the pixel units of the pixel array unit includes a second plurality of sharing pixels that share a second FD (Ishiwata, Figs. 16 or 17, Paragraph 0232, Fig. 5, Paragraph 0111, A second pixel set (PB1 and PB2) share a second floating diffusion (right FD).), 
wherein the electric signals obtained by the photoelectric conversion of light by the second plurality of sharing pixels of the second pixel unit are transferred to the second FD (Ishiwata, Figs. 16 or 17, Paragraph 0231, Pixels of the second pixel unit transfer charge to the FD. Fig. 5, Paragraph 0111, A second pixel set (PB1 and PB2) share a second floating diffusion (right FD).), and 
wherein the first and second FDs are connected to the shared VSL by a first amplification transistor (Ishiwata, Fig. 16 or 17, Fig. 5, Amplification Transistor 23).

In reference to Smith et al. (hereafter referred as Smith), Smith teaches a pixel array unit including pixel units that output electric signals obtained by photoelectric conversion, wherein the pixel units are arranged in a horizontal direction that is perpendicular to a column direction (Smith, Figs. 14 and 15); and 
wherein a pixel unit in an even-numbered row is displaced from a pixel unit in an odd-numbered row by half an interval in the horizontal direction (Smith, Figs. 14 and 15, Paragraph 0074, Pixel units in even-numbered rows (row labeled 1404) are displaced from a pixel unit in an odd-numbered row (row labeled 1406) by half an interval in the horizontal direction.).
These arts are analogous since they are both related to image sensors and pixel arrangement. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ishiwata with the diagonal pixel arrangement as seen in Smith.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Ishiwata with the diagonal pixel arrangement as seen in Smith since it is known that pixels may 

Regarding claim 3, the combination of Ishiwata and Smith teaches the solid-state imaging device according to claim 2 (See claim 2 analysis), wherein the pixel unit output an addition signal obtained by FD addition to add the electric signals obtained by two or more pixels sharing a FD by utilizing the FD (Ishiwata, Paragraph 0223).

Regarding claim 4, the combination of Ishiwata and Smith teaches the solid-state imaging device according to claim 3 (see claim 3 analysis), wherein the electric signals obtained by the two or more pixels are two or more pixels arranged in a vertical direction out of the plurality of pixels included in the first and second pixel sets are added in the FD addition (Ishiwata, Paragraphs 0233, Fig. 5).

Regarding claim 13, Ishiwata teaches a solid-state imaging device (Ishiwata, Fig. 2) comprising: 
a pixel array unit (Ishiwata, Fig. 2, PA) including a first pixel unit and a second pixel unit adjacent to each other in at least a horizontal direction (Ishiwata, Figs. 16 or 17, A pixel unit is a group of 2x2 pixels.), wherein each of the pixel units includes a plurality of pixels arranged in at least the horizontal direction (Ishiwata, Figs. 16 or 17, the pixel units are arranged in a horizontal direction.); and 

wherein the first pixel unit includes a first floating diffusion (FD) configured to store electric signals obtained by a first plurality of photoelectric conversions, and a second floating diffusion (FD) configured to store electric signals obtained by a second plurality of photoelectric conversions (Ishiwata, Figs. 16 or 17, Fig. 5, Paragraph 0111, The left and right FDs in the first pixel unit are the first and second FDs.), 
wherein the second pixel unit includes a third floating diffusion (FD) configured to store electric signals obtained by a third plurality of photoelectric conversions, and a fourth floating diffusion (FD) configured to store electric signals obtained by a fourth plurality of photoelectric conversions (Ishiwata, Figs. 16 or 17, Fig. 5, Paragraph 0111, The left and right FDs in the second pixel unit are the third and fourth FDs.), 
wherein the first and second FDs are connected to the VSL through a first selection transistor (Ishiwata, Figs. 16 or 17, Fig. 5, The selection transistor 24 of the first pixel unit is the first selection transistor.), and 
wherein the third and fourth FDs are connected to the VSL through a second selection transistor (Ishiwata, Figs. 16 or 17, Fig. 5, The selection transistor 24 of the second pixel unit is the second selection transistor.).
However, Ishiwata does not teach wherein a pixel unit in an even-numbered row is displaced from a pixel unit in an odd-numbered row by half an interval in the horizontal direction.

wherein a pixel unit in an even-numbered row is displaced from a pixel unit in an odd-numbered row by half an interval in the horizontal direction (Smith, Figs. 14 and 15, Paragraph 0074, Pixel units in even-numbered rows (row labeled 1404) are displaced from a pixel unit in an odd-numbered row (row labeled 1406) by half an interval in the horizontal direction.).
These arts are analogous since they are both related to image sensors and pixel arrangement. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ishiwata with the diagonal pixel arrangement as seen in Smith.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Ishiwata with the diagonal pixel arrangement as seen in Smith since it is known that pixels may be arranged in a series of horizontal rows and vertical columns or a series of diagonal rows and columns (Smith, Paragraph 0027) and would produce similar and expected results of as a pixel arrangement layout.

Regarding claim 14, the combination of Ishiwata and Smith teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the shared VSL is wired for one column of the pixel units (Ishiwata, Fig. 16 or 17, Vertical signal line 27 (left) is wired for one column of the pixel units.).

Regarding claim 15, the combination of Ishiwata and Smith teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), further comprising a second VSL (Ishiwata, Fig. 16, Vertical signal line 27 (right) is wired for one column of the pixel units.), wherein the shared VSL and the second VSL are wired for one column of the pixel units (Ishiwata, Fig. 16, Vertical signal lines 27 (left and right) are wired for one column of the pixel units.).

Regarding claim 16, the combination of Ishiwata and Smith teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the VSL is wired for two columns of the pixel units (Ishiwata, Fig. 16, Vertical signal lines 27 (left or right) are wired for two column of the pixel units).

Regarding claim 17, the combination of Ishiwata and Smith teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), further comprising a second VSL (Ishiwata, Fig. 16, Vertical signal line 27 (right)) and a third VSL (Ishiwata, Fig. 16, wire line HV), wherein the VSL (Ishiwata, Fig. 16, Vertical signal line 27 (left)), .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Smith et al. (US 2010/0309351 A1) in further view of Kasuga et al. (US 2015/0103219 A1).

Regarding claim 5, the combination of Ishiwata and Smith teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), each pixel array unit include a transistor (Ishiwata, Figs. 16 and 17, Element 24, Paragraph 0108, Selection transistor 24.), the transistors of the pixel unit adjacent to each other in the horizontal direction are connected by a wiring line and the wiring line is connected to the shared VSL (Ishiwata, Figs. 16 and 17, pixel units adjacent to each other in a horizontal directions are connected by wiring HV.), so that the pixel units adjacent to each other in the horizontal direction share the shared VSL (Ishiwata, Paragraph 0245-0246).
However, the combination of Ishiwata and Smith does not explicitly state the transistor includes a diffusion layer.
In reference to Kasuga et al. (hereafter referred as Kasuga), Kasuga teaches a selection transistor includes a diffusion layer (Kasuga, Fig. 3, Element 74, Paragraph 0044).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishiwata 

Regarding claim 6, the combination of Ishiwata, Smith and Kasuga teaches the solid-state imaging device according to claim 5 (see claim 5 analysis), wherein the transistor is a selection transistor (Ishiwata, Figs. 16 and 17, Element 24, Paragraph 0108, Transistor 24 is a selection transistor.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Smith et al. (US 2010/0309351 A1) in further view of Kasuga et al. (US 2015/0103219 A1) in further view of Itonaga et al. (US 20100177226 A1).

Regarding claim 7, the combination of Ishiwata, Smith and Kasuga teaches the solid-state imaging device according to claim 6 (see claim 6 analysis). However, the combination of Ishiwata, Smith and Kasuga does not explicitly state wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units.
In reference to Itonaga, Itonaga teaches wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units (Itonaga, Paragraphs 0078 and 0101, The VSLs read all pixels in the array.).
.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Smith et al. (US 2010/0309351 A1) in further view of Ohtsuki (US 2015/0076326 A1).

Regarding claim 8, the combination of Ishiwata and Smith teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), wherein the pixel units include a transistor (Ishiwata, Figs. 16 and 17, Element 24, Paragraph 0108, Transistor 24 is a selection transistor.), the transistors of the pixel units adjacent to each other in the horizontal direction are connected to the shared VSL (Ishiwata, Figs. 16 and 17, Transistors 24 is pixel units adjacent to each other in a horizontal directions are connected by wiring HV.), so that the pixel units adjacent to each other in the horizontal direction share the shared VSL (Ishiwata, Paragraph 0245-0246).
However, the combination of Ishiwata and Smith does not explicitly state wherein the pixel units include a transistor including a diffusion layer and does not teach one diffusion layer is shared as diffusion layers of transistors of the pixel units adjacent to each other in the horizontal direction and is connected to the shared VSL.

These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishiwata and Smith with the explicit teaching that a selection transistor has a diffusion layer and using a shared diffusion layer since it is common for transistors used as selection transistors to use a diffusion layer and sharing a diffusion layer in selection transistors outputting signals to the same VSL to reduce the number of diffusion layers needed.

Regarding claim 9, the combination of Ishiwata, Smith and Ohtsuki teaches the solid-state imaging device according to claim 8 (see claim 8 analysis), wherein the transistor is a selection transistor (Ishiwata, Figs. 16 and 17, Element 24, Paragraph 0108, Element 24 is a selection transistor.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Smith et al. (US 2010/0309351 A1) in further view of Ohtsuki (US 2015/0076326 A1) in further view of Itonaga et al. (US 20100177226 A1).

Regarding claim 10, the combination of Ishiwata, Smith and Ohtsuki teaches the solid-state imaging device according to claim 9 (see claim 9 analysis). However, the combination of Ishiwata, Smith and Ohtsuki does not explicitly state wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units.
In reference to Itonaga, Itonaga teaches wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units (Itonaga, Paragraphs 0078 and 0101, The VSLs read all pixels in the array.).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishiwata, Smith and Ohtsuki with the explicit teaching of reading each pixel to allow the device to create a full resolution image without binning pixels.

Claims 2-4 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki et al. (US 2014/0267858 A1) in view of Ishiwata (US 2011/0273597 A1).

Regarding claim 2, Ohtsuki et al. (US 2014/0267858 A1 hereafter referred as Ohtsuki2) teaches a solid-state imaging device (Ohtsuki2, Figs. 15-17) comprising: 

a shared vertical signal line (VSL) wired in the column direction, wherein the shared VSL is shared by a plurality of pixel units adjacent to each other in a two- dimensional manner including horizontally (Ohtsuki2, Figs. 17, SIG1, Paragraphs 0111-0112, Signals from a first and second pixel units are output to SIG1.), wherein a pixel unit in an even-numbered row is displaced from a pixel unit in an odd-numbered row by half an interval in the horizontal direction (Ohtsuki2, Figs. 17, An even-numbered row pixel unit is a pixel unit containing the first and third row of pixels. An odd-numbered row pixel unit is a pixel unit containing the second and fourth row of pixels),
wherein a first pixel set included in each of the pixel units of the pixel array unit includes a first plurality of sharing pixels that share a first floating diffusion (FD) (Ohtsuki2, Figs. 15-16, PD1, PD2 and FD1, Paragraph 0105), 
wherein the electric signals obtained by the photoelectric conversion of light by the first plurality of sharing pixels of the first pixel set are transferred to the first FD (Ohtsuki2, Paragraph 0045), 
wherein a second pixel set included in each of the pixel units of the pixel array unit includes a second plurality of sharing pixels that share a second FD (Ohtsuki2, Figs. 15-16, PD3, PD4 and FD2, Paragraph 0105), 
wherein the electric signals obtained by the photoelectric conversion of light by the second plurality of sharing pixels of the second pixel set are transferred to the second FD (Ohtsuki2, Paragraph 0045), and 

However, Ohtsuki2 does not teach wherein the solid-state imaging device is configured such that the electric signals output from the plurality of pixel units that share the shared VSL are added on the shared VSL.
In reference to Ishiwata, Ishiwata teaches wherein the solid-state imaging device is configured such that the electric signals output from the plurality of pixel units that share the shared VSL are added on the shared VSL (Ishiwata, Figs. 15 and 17, Paragraph 0233 and 0244).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Ohtsuki2 with the method of adding pixel signals as seen in Ishiwata to increase signal strength or allow for a faster readout by combining pixels.

Regarding claim 3, the combination of Ohtsuki2 and Ishiwata teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the pixel units output an addition signal obtained by FD addition to add the electric signals obtained by two or more pixels sharing a FD by utilizing the FD (Ishiwata, Figs. 15 and 17, Paragraph 0233 and 0244).



Regarding claim 13, Ohtsuki2 teaches a solid-state imaging device (Ohtsuki2, Figs. 15-17) comprising: 
a pixel array unit (Ohtsuki2, Figs. 15-17) including a first pixel unit (Ohtsuki2, Fig. 17, A first pixel unit may be the left most pixel unit (containing pixels in the first and third row).) and a second pixel unit (Ohtsuki2, Fig. 17, A second pixel unit may be the pixel unit right of the first pixel unit (containing pixels in the second and fourth pixels).) adjacent to each other in at least a horizontal direction, wherein each of the pixel units includes a plurality of pixels arranged in at least the horizontal direction (Ohtsuki2, Fig. 17); and 
a shared vertical signal line (VSL) arranged between the first and second pixel units and wired in a column direction that is perpendicular to the horizontal direction, wherein the VSL is shared by the first and second pixel units (Ohtsuki2, Figs. 17, SIG1, Paragraphs 0111-0112, Signals from the first and second pixel units are output to SIG1.), 
wherein a pixel unit in an even-numbered row is displaced from a pixel unit in an odd-numbered row by half an interval in the horizontal direction (Ohtsuki2, Figs. 17, An 
wherein the first pixel unit includes a first floating diffusion (FD) configured to store electric signals obtained by a first plurality of photoelectric conversions (Ohtsuki2, Figs. 15 and 16, FD1 of the first pixel unit, Paragraph 0103), and a second floating diffusion (FD) configured to store electric signals obtained by a second plurality of photoelectric conversions (Ohtsuki2, Figs. 15 and 16, FD2 of the first pixel unit, Paragraph 0104), 
wherein the second pixel unit includes a third floating diffusion (FD) configured to store electric signals obtained by a third plurality of photoelectric conversions (Ohtsuki2, Figs. 15 and 16, FD1 of the second pixel unit, Paragraph 0103), and a fourth floating diffusion (FD) configured to store electric signals obtained by a fourth plurality of photoelectric conversions (Ohtsuki2, Figs. 15 and 16, FD2 of the second pixel unit, Paragraph 0104), 
wherein the first and second FDs are connected to the VSL through a first transistor (Ohtsuki2, Figs. 15-16, transistor SF of the first pixel unit, Paragraph 0105), and 
wherein the third and fourth FDs are connected to the VSL through a second transistor (Ohtsuki2, Figs. 15-16, transistor SF of the second pixel unit, Paragraph 0105).
However, Ohtsuki2 does not teach the first and second transistors are selection transistors.

wherein the third and fourth FDs are connected to the VSL through a second selection transistor (Ishiwata, Figs. 16 or 17, Fig. 5, The selection transistor 24 of a second pixel unit is the second selection transistor.).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Ohtsuki2 with the use of a selection transistor in the pixel unit to allow the device greater control of selecting when to output pixels signals from a group of pixels.

Regarding claim 14, the combination of Ohtsuki2 and Ishiwata teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the shared VSL is wired for one column of the pixel units (Ohtsuki2, Fig. 17, SIG1 is wired for at least one column of pixel units.).

Regarding claim 15, the combination of Ohtsuki2 and Ishiwata teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), further comprising a second VSL (Ohtsuki2, Fig. 17, SIG2), wherein the shared VSL and the second VSL are wired for one column of the pixel units (Ohtsuki2, SIG1 and SIG2 are wired for at least one column of pixel units.).



Regarding claim 17, the combination of Ohtsuki2 and Ishiwata teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), further comprising a second VSL (Ohtsuki2, Fig. 17, SIG2) and a third VSL (Ohtsuki2, Fig. 17, SIG3), wherein the VSL, the second VSL, and the third VSL are wired for two columns of the pixel units (The three VSLs are wired for two columns of pixel units.).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki et al. (US 2014/0267858 A1) in view of Ishiwata (US 2011/0273597 A1) in further view of Kasuga et al. (US 2015/0103219 A1).

Regarding claim 5, the combination of Ohtsuki2 and Ishiwata teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), wherein each pixel array unit includes a transistor (Ohtsuki2, Figs. 15-16), and transistors of the pixel units adjacent to each other in the horizontal direction are connected by a wiring line and the wiring line is connected to the shared VSL (Ohtsuki2, Figs. 15-17, Transistor SF is connected to SIG), so that the pixel units adjacent to each other in the horizontal direction share the shared VSL (Ohtsuki2, Fig. 17).

In reference to Kasuga et al. (hereafter referred as Kasuga), Kasuga teaches a selection transistor includes a diffusion layer (Kasuga, Fig. 3, Element 74, Paragraph 0044).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ohtsuki2 and Ishiwata with the explicit teaching that a selection transistor has a diffusion layer since it is common for transistors used as selection transistors to use a diffusion layer and would provide similar and expected results.

Regarding claim 6, the combination of Ohtsuki2, Ishiwata and Kasuga teaches the solid-state imaging device according to claim 5 (see claim 5 analysis). However, the combination of Ohtsuki2, Ishiwata and Kasuga does not teach wherein the transistor is a selection transistor.
In further reference to Ishiwata, Ishiwata teaches a selection transistor (Ishiwata, Figs. 16 or 17, Fig. 5, The selection transistor 24 of a first pixel unit is the first selection transistor.).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ohtsuki2, .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki et al. (US 2014/0267858 A1) in view of Ishiwata (US 2011/0273597 A1) in further view of Kasuga et al. (US 2015/0103219 A1) in further view of Itonaga et al. (US 20100177226 A1).

Regarding claim 7, the combination of Ohtsuki2, Ishiwata and Kasuga teaches the solid-state imaging device according to claim 6 (see claim 6 analysis). However, the combination of Ohtsuki2, Ishiwata and Kasuga does not explicitly state wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units.
In reference to Itonaga, Itonaga teaches wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units (Itonaga, Paragraphs 0078 and 0101, The VSLs read all pixels in the array.).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination Ohtsuki2, Ishiwata and Kasuga with the explicit teaching of reading each pixel to allow the device to create a full resolution image without binning pixels.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki et al. (US 2014/0267858 A1) in view of Ishiwata (US 2011/0273597 A1) in further view of Ohtsuki (US 2015/0076326 A1).

Regarding claim 8, the combination of Ohtsuki2 and Ishiwata teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), wherein the pixel units include a transistor (Ohtsuki2, Figs. 15-16), the transistors of the pixel units adjacent to each other in the horizontal direction are connected to the shared VSL (Ohtsuki2, Figs. 15-17), so that the pixel units adjacent to each other in the horizontal direction share the shared VSL (Ohtsuki2, Figs. 15-17).
However, the combination of Ohtsuki2 and Ishiwata does not explicitly state wherein the pixel units include a transistor including a diffusion layer and does not teach one diffusion layer is shared as diffusion layers of transistors of the pixel units adjacent to each other in the horizontal direction and is connected to the shared VSL.
In reference to Ohtsuki, Ohtsuki teaches wherein the pixel units include a transistor (Ohtsuki, Fig. 4, Element 108, The transistor is a selection transistor.) including a diffusion layer (Ohtsuki, Fig. 4, Element “S” between Elements 108) and one diffusion layer is shared as diffusion layers of transistors of the pixel units adjacent to each other (Ohtsuki, Paragraph 0049) and is connected to the shared VSL (Ohtsuki, Figs 1 or 10, The selection transistors are connected to the same VSL.).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ohtsuki2 

Regarding claim 9, the combination of Ohtsuki2, Ishiwata and Ohtsuki teaches the solid-state imaging device according to claim 8 (see claim 8 analysis), wherein the transistor is a selection transistor (Ohtsuki, Paragraph 0049).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki et al. (US 2014/0267858 A1) in view of Ishiwata (US 2011/0273597 A1) in further view of Ohtsuki (US 2015/0076326 A1) in further view of Itonaga et al. (US 20100177226 A1).

Regarding claim 10, the combination of Ohtsuki2, Ishiwata and Ohtsuki teaches the solid-state imaging device according to claim 9 (see claim 9 analysis). However, the combination of Ohtsuki2, Ishiwata and Ohtsuki does not explicitly state wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels included in the pixel units.
In reference to Itonaga, Itonaga teaches wherein the shared VSL supports full pixel reading to read each of the electric signals obtained by the plurality of pixels 
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ohtsuki2, Ishiwata and Ohtsuki with the explicit teaching of reading each pixel to allow the device to create a full resolution image without binning pixels.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698